Citation Nr: 0201534	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  97-24 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for peroneal nerve palsy, left side.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for sciatic 
(peroneal) nerve palsy, left side, under the provisions of 
38 U.S.C.A. § 1151.  A 10 percent evaluation was assigned in 
that rating decision.

A videoconference hearing was held in October 1997 before an 
Acting Member of the Board who is no longer employed at the 
Board.  The transcript of that hearing is on file.  In 
November 2001, the veteran was notified by the Board that the 
Acting Member who conducted his videoconference hearing in 
1997 was no longer employed at the Board, and was given the 
opportunity to indicate, within a 30-day period, whether he 
wished to have another hearing or not.  As no response from 
the veteran was received within the allowed timeframe, the 
Board will proceed accordingly.

This case was remanded in December 1997 for additional 
development.  The requested development was accomplished, and 
the RO thereafter increased the rating of the service-
connected disability to 30 percent, effective from the date 
of the veteran's original claim.  This was accomplished by 
rating decision dated in August 2000.  Since the veteran has 
not indicated that he is satisfied with the 30 percent rating 
assigned by the RO, and that rating is not the maximum 
available by the regulations, his claim for an increased 
rating remains on appellate status.  (In fact, the Board 
notes that, in his April 1997 notice of disagreement, the 
veteran stated that "I feel that ... I should be rated at the 
100% ... rate.")   See AB v. Brown, 6 Vet. App. 35 (1993); see 
also Corchado v. Derwinski, 1 Vet. App. 160 (1991).

Additionally, the Board notes that, the present appeal being 
from the initial rating assigned by the RO upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Therefore, consistent with the facts found, 
the rating, or ratings, may be higher or lower for segments 
of the time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the Board has re-characterized the issue on 
appeal as being an appeal for an initial disability 
evaluation, and will also consider in the present decision 
whether there are any bases for "staged" ratings at any 
pertinent time, to include whether a current increase is in 
order.

 
FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  The clinical findings do not show that there is complete 
paralysis of the left external peroneal nerve with left foot 
drop, droop or loss of extension of the phalanges of the 
toes, loss of dorsiflexion or abduction of the foot, or 
weakened adduction of the foot. 


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 30 percent for peroneal nerve palsy, 
left side, have not been met.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8521 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the file reveals the receipt by the veteran of VA 
and private medical treatment for various medical conditions 
to include severe degenerative joint disease (DJD) and spinal 
stenosis in both hips and the lumbar spine, and herniated 
disc at C5-C6, as early as 1988, that is, more than 30 years 
after service.  The veteran is not service-connected for any 
of these medical conditions.

In February 1992, the RO granted nonservice connected pension 
benefits to the veteran.  Shortly thereafter, in October of 
that year, the veteran underwent a right total hip 
arthroplasty at the VA Medical Center (VAMC).  Subsequently, 
in January 1993, he underwent a left total hip arthroplasty 
at the same VAMC, and it was noted in the recovery room that 
he had developed a peroneal nerve palsy on the left side.  

In May 1993, an exploratory procedure was performed to 
determine the cause of the veteran's left peroneal nerve 
palsy.  A VA discharge summary dated in June of that year 
indicated that no neuromas were noted, and that there were no 
nerve areas that could be blamed for the veteran's deficits.  
A post operative electromyograph (EMG) was interpreted as 
having shown "no improvement in conduction from the 
exploration."

In July 1993, the veteran was granted special monthly pension 
benefits by reason of being housebound.

The veteran filed a claim in June 1996 requesting service 
connection for additional disability suffered due to the left 
total hip arthroplasty performed at the VAMC.  The benefit 
was granted under 38 U.S.C.A. § 1151 in the rating decision 
hereby on appeal, dated in March 1997, and a 10 percent 
rating was assigned effective from June 27, 1996, the date of 
claim.

According to a March 1997 VA outpatient medical record, the 
veteran had an "inoperable djd/lumbar stenosis," he had 
been walking in December 1996 "unaided," but was now in a 
wheelchair because of severe pain, which he rated at a level 
of 12 on a scale of one through ten.  On consultation at the 
VA "pain clinic" in May 1997, it was noted that the veteran 
had been referred for primary care of his chronic lower back 
pain, and that he now also complained of "crampy LE pain."  
On further consultations at the same clinic in May 1997, it 
was restated that the veteran had lumbar nerve outlet 
stenosis, which was inoperable, and it was noted that a bone 
density scan had been interpreted as "borderline low."  In 
June 1997, the veteran was again examined for lower back 
pain, and the impression was listed as lower back pain, with 
some leg pain (chronic).

An October 1997 VA outpatient medical record reveals that the 
veteran had a history of lower back pain and bilateral leg 
pain, that the veteran had had a myelogram that had shown 
arachnoiditis, and that, while he had been confined to a 
wheelchair two years earlier, the veteran was now able to 
ambulate with crutches and used a wheelchair only 
occasionally.  The examiner also noted that there was an old 
left foot drop following hip surgery but that, however, the 
veteran did not use a brace.  Dorsiflexors were reported as 
"3+/5" on the left, with "otherwise functional strength," 
and the assessment was listed as chronic lower back pain, 
doing better functionally.

At the October 1997 videoconference hearing, the veteran in 
essence testified that, subsequent to his left hip 
replacement, he had suffered some nerve damage, requiring him 
to wear a brace on the left side.  While he could get around 
with difficulty on crutches, he had been using a wheelchair 
since the bilateral hip replacements.  The veteran also 
stated that all of his treatment since 1991 had been through 
VA and that, while he was involved in an automobile accident 
in 1994 or 1995, he had suffered no injuries from it.  
Currently, he said that he had constant pain in both legs.  
Regarding any recent medical treatment for his left peroneal 
nerve palsy, he indicated that he had undergone physical 
therapy and "some exercise," but clarified that "it wasn't 
for the leg, it was for the back ... ."

Pursuant to the Board's remand of December 1997, the RO 
contacted the veteran, in a letter also dated in December 
1997, advising him of his right to submit additional evidence 
in support of his claim for an increased rating, including 
evidence of recent medical treatment.  In a statement marked 
as received at the RO in January 1998, the veteran 
essentially restated his contentions regarding constant pain 
in the legs and his belief that a total rating was warranted 
in his case.

On VA examination in July 1998, the examiner initially noted 
that he reviewed the veteran's extensive medical files, which 
revealed a history of medical conditions including back pain; 
decreased bilateral peroneal nerve velocities; polyneuropathy 
possibly secondary to alcohol use in the past; narrowing of 
L3-4, L4-5, and L5-S1 disc spaces, suggestive of degenerative 
disc disease (DDD); degenerative hypertrophy of the superior 
L5 facets; high-grade spinal stenosis at L4-5, with mild 
stenosis at L5-S1; borderline slowing of sensory and motor 
velocities; and the possibility of a mild superimposed right 
peroneal palsy.  The examiner also reported the hip 
arthroplasties of October 1992 and January 1993, and the fact 
that the veteran had developed a post operative left peroneal 
palsy that had not shown improvement after a sciatic nerve 
exploration procedure in May 1993. 

The examiner noted that the veteran, who at the time of the 
dictation was wearing an ankle foot orthosis, reported severe 
pain in the back and legs and said that, since 1990, he had 
used crutches and had worn "a plastic short leg below the 
knee brace on the left leg."  On physical examination, there 
was a healed scar laterally across the buttocks into the left 
hip, below the right crease of the buttock, and into the 
medial posterior left thigh.  Decreased pinprick was noted in 
the lateral lower left thigh, and in the calf to 
approximately 2 1/2 inches above tibial tuberosity on the left, 
extending to the left medial malleolus and the dorsum of the 
left foot.  Deep tendon reflexes were reported as follows:  
knee jerk on the right and left were 1+ and 2+, respectively; 
ankle jerks were zero, bilaterally; ankle clonus was 
negative, also bilaterally; and plantar reflexes were 
downward, bilaterally.  Ranges of motion were reported as 
follows:  knee flexion to 90 and 120 degrees on the left and 
right, respectively; passive straight leg raising on the left 
to 75 degrees, at which point the veteran reported pain in 
left hip and thigh; and passive straight leg raising on the 
right to 90 degrees, at which point veteran reported pain in 
the right hip and thigh.  No muscle atrophy was noted, and 
the following measures of the circumferences of the veteran's 
thighs and calves were reported:  right thigh, 18 inches; 
left thigh, 17 1/2 inches; right calf, 12 7/8 inches; left 
calf, 12 5/8 inches.  The examiner concluded that the 
peroneal deficit was a post-operative complication and that 
there had been no significant functional recovery.  He then 
listed the impressions as follows:

1. Status post right hip arthroplasty, 
10/21/92, with subsequent revision.
2. Status post left hip arthroplasty 
1/27/93, complicated by left peroneal 
palsy, status post left sciatic nerve 
exploration, 5/24/93, with no 
improvement in conduction in left 
peroneal.
3. Longstanding sensorimotor 
polyneuropathy, both legs, dating to 
nerve conduction studies performed ... 
[on] 12/18/99, showing mild borderline 
mixed axonal demyelinating sensory 
motor neuropathy.

A January 2000 VA discharge summary reflects an eleven-day 
admission for treatment of unrelated, nonservice-connected 
conditions (chronic diarrhea, syncope, hyponatremia, prostate 
cancer, urinary retention of unclear etiology, and anemia, 
with a noted history of cervical stenosis and hypertension).  
No complaints related to the service-connected left peroneal 
nerve palsy were recorded, and it was noted upon discharge 
that the veteran ambulated with a walker and that he would be 
advised to "[r]eturn to work or activity as tolerated."

As indicated earlier in this decision, by rating decision 
dated in August 2000, the RO increased the rating for the 
service-connected left peroneal nerve palsy from 10 to 30 
percent, retroactive to the date of the original service 
connection claim.  

During a February 2001 neurological examination requested by 
VA, the veteran reported numbness in his left lower extremity 
since the 1993 left hip replacement, and said that he had had 
a second surgery in 1995 because the initial hip replacement 
had left him with peroneal nerve palsy and foot drop.  He had 
had a repeat EMG study performed, as a neuroma on the 
peroneal nerve was suspected, but the exploration showed no 
evidence of neuroma, and there had been no explanation as to 
the cause of his peroneal nerve palsy.  The veteran stated 
that he was unable to walk without crutches or a leg brace, 
and that there continued to be numbness in his left lower 
lateral extremity, as well as weakness in the left leg and 
lower back.  He had shooting pain in the left leg, which was 
relieved when he laid down.  He was maintained on narcotic 
medication for pain.

On physical examination, the veteran was described as a 
healthy-appearing, pleasant individual in no acute distress, 
and it was noted that the general medical examination was 
normal.  The neurological examination revealed normal higher 
cortical functions and completely normal cranial nerves.  On 
motor examination, there was a halting gait.  In the lower 
extremities, there were full, passive ranges of motion in the 
ankles, knees, and hips, with positive straight leg raise at 
40 degrees on the left, and 70 degrees on the right.  The 
veteran could fully externally and internally rotate the 
right hip, and extend and flex the right ankle and knee.  On 
the left, he could extend and flex the hip to 30 degrees, and 
extend and flex the left knee a 100 percent in each 
direction.  He had decreased dorsiflexion and eversion 
abilities in the left ankle, with "2/5" strength, and full 
("5/5") plantar flexion and inversion of the left ankle.  
There was significant pitting edema bilaterally, which 
interfered with nerve conduction studies.

Sensory nerve examination revealed slight decrease in light 
touch and pinprick in the lateral aspect of the left lower 
extremity.  This was intact to all other modalities tested 
bilaterally in the lower extremities.  Coordination was 
normal, and deep tendon reflexes were "1+" at the knees, 
and absent bilaterally at the ankles.  Nerve conduction 
studies were difficult to obtain, as the amount of pitting 
edema prevented adequate nerve conduction examination, 
distally.  However, no peroneal slowing across the fibular 
head was found.  Severe chronic denervation of the peroneal 
enervated muscles and the L5 paraspinal muscles on the left 
were revealed, and the subscribing examiner noted that the 
veteran's claims file had been reviewed and that the review 
had shown that the veteran had significant degenerative disk 
disease of the lumbar spine as well.  

The diagnosis, which also contained the examiner's opinion on 
the severity of the service-connected disability, was listed 
as follows:

Left peroneal/L5 radiculopathy.  Although 
the symptoms for the patient appeared 
immediately after the hip surgery, it is 
my opinion that the hip surgery itself 
was not a direct cause of this 
radiculopathy.  He had evidence of 
significant degenerative disk disease and 
lumbosacral degenerative processes prior 
to the surgery in question.  It is 
possible, however, that the degenerative 
disk disease did start while he was in 
the military in active service.  
Nonetheless, his problem most likely lies 
in the lumbosacral spine due to 
radiculopathy and not peroneal nerve or 
sciatic neuropathy below the hip.  It is 
known that lying in a prone position and 
the maneuvering required for hip 
replacement can put additional stress on 
the lumbosacral spine and promote a 
deterioration of degenerative disk 
disease and can therefore produce the 
symptoms as described above.

The "interpretation and conclusions" section of an EMG 
study that was conducted contemporaneously with the above 
medical examination reads as follows:

Left peroneal distal stimulation produced 
no responses.  Left peroneal proximal 
stimulation reveals reduced amplitudes 
with no slowing across the fibular head.  
Left tibial distal stimulation reveals 
prolonged latencies and borderline 
ampliutdes [sic], with prolonged f-wave 
latencies noted.

EMG of muscles above reveals severe 
chronic denervation of the peroneal 
innervated muscles as well as the L5 
paraspinal muscles.

This patient has significant pedal edema 
which can interfere with distal nerve 
conduction responses.

Conclusions:  This study demonstrates the 
presence of a left L5 radiculopathy, 
severe in intensity.

Initial considerations regarding VA's re-defined duty to 
assist and notify

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law, which contains revised notice 
provisions and additional requirements pertaining to VA's 
duty to assist, is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen, not applicable in 
this case.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

It is the Board's opinion that VA has fulfilled the notice 
and duty to assist requirements as they pertain to this 
particular case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  The 
veteran has been notified of the information necessary to 
substantiate his claim by means of the discussions in rating 
decision on appeal, the statement and supplemental statements 
of the case, and the December 1997 Board remand and 
subsequent letter from the RO also dated in December 1997.  
See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(a)-(b)).  He was also requested, 
in writing, to provide specific evidence in support of his 
claim.  Accordingly, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.

Additionally, the RO obtained the veteran's service medical 
records, as well as private and VA treatment records, and the 
veteran has not identified any additional unobtained evidence 
that could be relevant to the claim.  The Board also gave the 
veteran an opportunity to present oral testimony at the 
videoconference hearing that was held in October 1997.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).  It is noted that the veteran has 
reported that he was awarded benefits from the Social 
Security Administration (SSA) in 1981 or 1982.  It appears 
that the actual SSA decision granting the benefits, and any 
supporting medical evidence, has yet to be secured.  However, 
this evidence would only serve, at most, to confirm 
symptomatology and/or diagnoses that were manifested 
approximately 20 years ago.  It would not serve to provide 
medical data descriptive of the severity of the service-
connected disability during the appeal period in question 
(i.e., from 1996 to the present time).  Therefore, the 
absence of this evidence from the file is harmless to the 
veteran for purposes of this appeal, since the evidence is 
simply not relevant to the claim on appeal.

The veteran was also afforded VA medical examinations in July 
1998 and February 2001.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  There is 
more than sufficient competent evidence in the record to 
decide this claim properly, and fairly.

Thus, the Board is of the opinion that the requirements of 
the VCAA have been substantially met by the RO.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Finally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  Accordingly, the Board initially 
finds that all reasonable efforts to secure and develop the 
evidence that is necessary for an equitable disposition of 
the matter on appeal have been made by the agency of original 
jurisdiction.

Legal criteria and analysis

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule.  Generally, the degrees of disability 
specified in the Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.1, Part 4 (2001).

Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. §§ 4.1 and 4.2 (2001).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 4.7, 4.10 (2001).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  See 38 C.F.R. § 3.102, as 
amended by 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001).

Under the laws administered by VA, the veteran's service-
connected left peroneal nerve palsy is rated under Diagnostic 
Code (DC) 8521, which addresses disability of the external 
popliteal nerve (common peroneal).  Under DC 8521, a 10 
percent rating is warranted for mild incomplete paralysis of 
the nerve.  Moderate paralysis warrants a 20 percent rating, 
while severe incomplete paralysis warrants a 30 percent 
rating.  A 40 percent maximum evaluation requires complete 
paralysis, including foot drop and slight droop of first 
phalanges of all toes, inability to dorsiflex the foot, loss 
of extension (dorsal flexion) of the proximal phalanges of 
the toes; loss of abduction of the foot, weakness of 
adduction; anesthesia over the entire dorsum of the foot and 
toes.  See 38 C.F.R. § 4.124a, DC 8521 (2001).

Additionally, complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of the nerve, will be taken as a loss 
of use of the foot.  38 C.F.R. §§ 3.350(a)(2)(b), 4.63(b) 
(2001).  Loss of use of a foot will warrant entitlement to 
special monthly compensation.  Loss of use of a foot will be 
held to exist for this purpose when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance. The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., could be accomplished equally well by 
an amputation stump with prosthesis.  38 C.F.R. § 4.63 
(2001).

At the outset, the Board notes that, insofar as the record 
shows that the veteran retains use of his left foot (i.e., 
there is no evidence of actual loss of use of the foot), 
there is no need to consider the veteran's claim for 
increased compensation under the above cited provisions 
pertaining to entitlement to special monthly compensation 
based on the loss of use of a foot.

In reviewing the medical evidence in the file that has been 
produced since the veteran filed his original claim for 
service connection in June 1996, the Board notes that the 
evidence reveals impairment manifested by severe pain in the 
lower back and legs, decreased pinprick in the veteran's 
lower extremity, limited straight leg raising on the left, 
decreased dorsiflexion and eversion abilities in the left 
ankle, a halting gait, and evident difficulty walking without 
crutches.  While, as of July 1998, it was noted that the left 
peroneal palsy had not shown "significant functional 
recovery," evidence produced at that time, and more recently 
in February 2001, reveals that the impairment has never been 
total, as there is no muscle atrophy, there are full, passive 
ranges of motion of the ankles, knees, and hips, coordination 
is normal, and there is full plantar flexion and inversion of 
the left ankle.  Moreover, it was a physician's opinion in 
February 2001 that the veteran's main diagnosis was of a left 
peroneal/L5 radiculopathy, that the hip surgery was not a 
direct cause of the radiculopathy, and that the veteran's 
problem "most likely lies in the lumbosacral spine due to 
radiculopathy and not peroneal nerve or sciatic neuropathy 
below the hip."

Not only has it been opined that the veteran's main problem 
is due to an L5 (lumbosacral) radiculopathy that is not part 
of the service-connected disability, but, more importantly, 
the Board notes that none of the competent evidence in the 
record reveals that there is complete paralysis of the left 
external peroneal nerve, with foot drop, droop or loss of 
extension of the phalanges of the toes, loss of dorsiflexion 
or abduction of the foot, or weakened adduction of the foot, 
and anesthesia covering the entire dorsum of the foot and 
toes.  In other words, the schedular criteria for a 40 
percent rating for an external popliteal (common peroneal) 
nerve disability have not been met.

In reviewing this claim, the Board has kept in mind the fact 
that there is evidence of functional impairment due to pain 
and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is of the opinion, however, that the 30 percent 
rating currently assigned under DC 8521 already contemplates 
and accounts for the manifestation of such symptoms insofar 
as that is the rating that is to be assigned when the 
disability is severe in nature.  Moreover, it is clear from 
the record that a major portion of the veteran's symptoms of 
pain and weakness stem not from the service-connected left 
peroneal nerve disability, but from the nonservice-connected 
lumbosacral radiculopathy.  (The question of whether the 
veteran's lumbosacral spine disability is related or not to 
service has already been answered by the RO in the negative, 
in several rating decisions rendered prior to the rating 
decision hereby on appeal.)

Finally, the Board notes that, insofar as the 30 percent 
rating has been assigned from the date of the veteran's claim 
for service connection for left peroneal nerve palsy, and 
there is no evidence in the file warranting a rating 
exceeding 30 percent at any point in time, there is no need 
to specifically address the question of the potential for 
staged ratings in this case.

In view of all of the above, the Board concludes that the 
criteria for entitlement to an initial disability evaluation 
in excess of 30 percent for peroneal nerve palsy, left side, 
have not been met.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, the 
Board will not apply this doctrine because the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).
 

ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent for peroneal nerve palsy, left side, is denied.


		
	ROBINSON ACOSTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


